DETAILED ACTION

Drawings
The drawing filed on 06/09/2021 is in compliance with MPEP 608.03 and therefore is accepted.

Allowable Subject Matter
Claims 12-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As of claim 12: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 12 that includes, “an image-sensing module, located at the substrate; said substrate being located at an optical axis defined by the lens module and the image-sensing module; and a position-detecting module, comprising a sensor for detecting displacements of the lens module relative to the substrate; wherein, the bottom surface faces toward the image-sensing module and the position-detecting module, in addition, the bottom surface is at least partly located between the carrier and the substrate; wherein the substrate is furnished with a first circuit layout and a second circuit layout; said position-detecting module is electrically connected with the first circuit layout; the image-sensing module is attached to the substrate and is electrically connected with the second circuit layout.”
As of Claims 13-30 : Claims 13-30 depend from Claim 12 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ryu et al. (US 2011/0096178 A1) teaches [0204] in FIGS. 11 to 13, the photography device of the present embodiment includes a base 110, a lens holder 120, a cover 130, a wire spring 140, a first substrate 150, a second substrate 160, a control unit 170 and a drive unit 180, and the drive unit 180 includes a coil member 181, an upper magnet 182, a lower magnet 183 and an iron piece member 184. 

 	Honjo (US 2009/0225176 A1) teaches [0101]  in FIG. 3, a guide member 3b which is slidably coupled to the shaft 4a and a shaft 3a which is slidably coupled to the guide groove 4b are provided to a main body 2a of a pitching moving frame 2. By them, the pitching moving frame (moving frame) 2 which holds an image blurring compensation lens 1 of the OIS unit 102 (the OIS unit 102) is held by the yawing moving frame 4 so as to be moveable in the up-down direction. Therefore, the image blurring compensation lens 1 (the OIS unit 102) is supported via the pitching moving frame 2 and the yawing moving frame 4 so as to be moveable with respect to the fixed frame 5 shown in FIG. 2 in the left-right direction and the up-down direction. 
Fujisawa et al. (US 2007/0014551 A1) teaches the main controller 62 sets the image sensor 30 and the AFE 5 to a state that the power is supplied from the power source circuit 69, thereby energizing the image sensor 30. At this time, the driving mechanism 300 starts to drive the image sensor 30 for anti-shake control [0058].  
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697